Title: From Thomas Jefferson to La Valette, 31 January 1804
From: Jefferson, Thomas
To: La Valette, Charles François Chandéon, Chevalier de


               
                  Washington Jan. 31. 04.
               
               I recieved with very great pleasure, my dear Sir, your favor of September 11. forwarded by mr Wheaton. it was the first authentic information I had recieved of you since I left Paris in 1789. and since that epoch what a croud of events have we seen! what a necrology! what could assure me you were not involved in it? but you are alive, in good health, & happy, and it is from yourself I learn it. I sincerely rejoice at it, always recollecting with pleasure the many proofs I recieved of your friendship at Baltimore now twenty years ago, as well as our friendly intercourse at Paris. I shall continue to nourish for you those friendly sentiments of those days, and tho’ my vocations here may not permit me to repeat it in letters, nor to give length to the present expression of it, yet they will not be the less fervent & constant. this will be delivered you by mr Harvie, my Secretary & friend, of great merit and talents, and will therefore safely convey to you my affectionate salutations & assurances of great respect.
               
                  Th: Jefferson 
               
            